 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-MJ-0017-EFB
12                                Plaintiff,           [PROPOSED] ORDER DISMISSING COMPLAINT
                                                       AND WITHDRAWING ARREST WARRANT
13                          v.
14   JASON SHAYNE GOOLSBY,
15                               Defendant.
16

17                                                  ORDER
18          The United States has moved to dismiss the complaint against defendant Jason Shayne Goolsby,
19 filed on January 18, 2019, and to withdraw the arrest warrant for Mr. Goolsby, also issued on that date.

20 (ECF No. 1). The Court, having reviewed the motion, finds that it is made in good faith. See United

21 States v. Wallace, 848 F.2d 1464, 1468 (9th Cir. 1988); see also Fed. R. Crim. P. 48(a). Accordingly,

22 the Court orders that the complaint against Jason Shayne Goolsby be dismissed without prejudice. The

23 Court further orders that the arrest warrant for Mr. Goolsby be withdrawn, and that the Clerk of the

24 Court notify the United States Marshals Service promptly that the arrest warrant has been withdrawn.

25          SO ORDERED.
26

27 Dated: March 26, 2019                                ____________________________
                                                        Hon. Edmund F. Brennan
28                                                      United States Magistrate Judge

      [P----------
         ROPOSED] ORDER DISMISSING COMPLAINT AND        1
      WITHDRAWING ARREST WARRANT
